135 Ga. App. 763 (1975)
219 S.E.2d 15
REID et al.
v.
MINTER et al.
50917.
Court of Appeals of Georgia.
Submitted September 15, 1975.
Decided September 19, 1975.
Roger W. Moister, Jr., for appellants.
W. M. Mathews, Jr., for appellees.
WEBB, Judge.
This case, tried before the court without a jury, is a casualty of Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471), reversing this court's judgment in 133 Ga. App. 613 (211 SE2d 642), conformed to in 135 Ga. App. 337. As a result of that litigation it is now firmly established that findings of fact and conclusions of law required by Code Ann. § 81A-152 (a) are mandatory; that the facts must be found specially; and that conclusions of law must be stated separately, regardless of whether the order otherwise is sufficient for purposes of review. The distinction between Doyal and this case is that in Doyal the order was entitled "Findings of Fact and Judgment of Court," whereas here the order is simply entitled "Judgment."
We remand the appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing parties shall be free to enter another appeal. Hagin v. Powers, 134 Ga. App. 609 (215 SE2d 346) and authorities collected.
Appeal remanded with direction. Bell, C. J., and Marshall, J., concur.